Citation Nr: 0902687	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  00-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to 
February 1970. He performed combat service in the 
Republic of Vietnam.

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in February 
2007.  Each time, it was remanded for further 
development.  Following the requested development, the VA 
Appeals Management Center in Huntington, West Virginia 
confirmed and continued the RO's denial of entitlement to 
service connection for a skin disability.  Thereafter, 
the case was returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1. A skin disability, diagnosed primarily as eczema and 
dermatitis, was first manifested many years after service 
and the preponderance of the evidence shows that it is 
unrelated to service.

2. The preponderance of the competent evidence of record 
shows that the veteran's skin disability is unrelated to 
his Agent Orange exposure in service.


CONCLUSION OF LAW

A skin disability is not the result of disease or injury 
incurred in or aggravated by service, nor may it be 
presumed to be the result of Agent Orange exposure. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim of entitlement to service connection for a 
skin disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159. After reviewing the record, the Board finds that 
VA has met that duty.

In February 1998, the RO received the veteran's claim of 
entitlement to service connection for a skin disability, 
and there is no issue as to providing an appropriate 
application form or completeness of the application. 
Following the receipt of that application, VA notified 
the veteran of the information and evidence necessary to 
substantiate and complete the claim, including the 
evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. VA then fulfilled its duty to assist the veteran 
in obtaining identified and available evidence needed to 
substantiate his claim. 

After notice was provided to him, he was afforded a 
meaningful opportunity to participate in the development 
of his appeal. The RO obtained the veteran's service 
medical and personnel records, as well as private medical 
records and those from VA reflecting the veteran's 
treatment after service. VA also examined the veteran on 
multiple occasions to determine the nature and etiology 
of any skin disability found to be present. In addition, 
VA offered the veteran an opportunity testify at a 
hearing on appeal; however, he declined that offer.

Following its review of the record, the Board finds no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.
Analysis

The veteran contends that he has a skin disability which 
is primarily the result of his exposure to Agent Orange 
during his service in the Republic of Vietnam. Therefore, 
he maintains that service connection may be presumed. In 
the alternative, he contends that his current skin 
disability was first manifested during service and that 
service connection is, therefore, warranted on a direct 
basis. 

After carefully considering the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
the claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110. Generally, in order to 
establish service connection, there must be evidence of 
(1) current disability; (2) disease or injury in service, 
and; (3) a relationship or nexus between the current 
disability and the disease or injury in service. See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 
C.F.R. § 3.303(b). 

There are certain disabilities, such as chloracne, which 
are presumed to be the result of exposure to herbicides, 
such as Agent Orange. 38 C.F.R. § 3.309(e).  However, 
chloracne must be shown to a degree of 10 percent within 
one year of the last date of exposure. 38 C.F.R. 
§ 3.307(a)(6)(ii). Moreover, a presumption of service 
connection does not attach, unless specifically so 
determined by the Secretary of VA. See 67 Fed. Reg. 
42,600 (June 24, 2002). 

By virtue of his service in the Republic of Vietnam, the 
veteran is presumed to have been exposed to Agent Orange. 
38 C.F.R. § 3.307(a)(6)(iii). However, his current skin 
disability, diagnosed primarily as eczema and dermatitis, 
is not on the list of diseases which are presumed to be 
the result of such exposure. Thus, service connection is 
not warranted on that basis. However, that finding does 
not end the inquiry. 

Even if service connection may not be presumed, that fact 
does not preclude the veteran from showing a direct link 
between the disability in question and an event in 
service, including exposure to Agent Orange. 38 C.F.R. 
§ 3.303(d); Combee v. Brown. 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). Indeed, service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In June 1999, Niles F. Greenhouse, M.D., the veteran's 
private physician, and Frank Brand, M.D., the veteran's 
VA physician, stated that the veteran's skin disability, 
then diagnosed as exfoliative dermatitis, was due to his 
exposure to Agent Orange. The preponderance of the 
competent evidence of record, however, is against that 
conclusion. For example, following VA dermatologic 
examinations in May 2002 and April 2008, and following a 
November 2005 consultation with the VA Dermatology 
Service, the examiners and the consultant concluded that 
the veteran's eczema and dermatitis were not due to such 
exposure. 

After evaluating the various opinions, the Board gives 
greater weight to those expressed after the VA 
examinations and after the November 2005 dermatology 
consultation. The opinions from Dr. Greenhouse and Dr. 
Brand are conclusory in nature; and despite requests from 
VA, such as those dated in April 2002, neither physician 
has provided any rationale for his opinion. The opinions 
of the VA examiners and the VA consultant stand in stark 
contrast, as they are based upon a review of the record, 
as well as an interview and an examination of the veteran 
and laboratory studies.  Moreover, they include the 
rationale for their opinions.  As such, they have greater 
probative value in showing that the veteran's skin 
disability is unrelated to his exposure to Agent Orange. 
Therefore, service connection is not warranted on the 
basis of that exposure. Nevertheless, the veteran 
maintains that his current skin disability was first 
manifested during service and that those circumstances 
provide a basis for direct service connection. 

At the time of his entry into service, the veteran's skin 
was normal. During service, however, he was treated on 
several occasions for skin abnormalities. In March 1968, 
five days after arriving in the Republic of Vietnam, he 
developed mild swelling of his hands and a mild acneiform 
eruption on his chest. In July 1968, he developed 
ringworm-like lesions on his right lower extremity and 
multiple crusted lesions on both feet. Despite that 
treatment, a chronic skin disability was not identified 
even when the appellant was not serving in combat.  
Indeed, there were no further complaints or clinical 
findings of a skin disability during the veteran's 
remaining term of service. Moreover, at the time of the 
veteran's separation from service, and during an April 
1978 examination in conjunction with his prospective 
enlistment in the Reserves, his skin was found to be 
normal. 

Chronic identifiable skin pathology, primarily diagnosed 
as eczema and dermatitis, was not manifested until the 
late 1990's; and there is no competent evidence that it 
is in any way related to service. Not only is the record, 
dated between July and February 1998, negative for any 
associated complaints or clinical findings, the April 
2008 VA examiner affirmatively stated that it was less 
likely than not that the veteran's skin condition was 
caused by or a result of his period of service. The only 
other reports to the contrary come from the veteran.  As 
a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
a direct connection between his current skin disability 
and service.

Because there is no competent evidence of a continuity of 
symptomatology either in-service or since, and because 
the preponderance of the most probative competent 
evidence is against finding a nexus between any current 
skin disorder and service, entitlement to service 
connection for a skin disability is not warranted. 

In reaching this decision, the Board considered the 
doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. § 3.102 (2008). That 
doctrine is applied in those cases where there an 
approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove a 
particular claim. In this case, however, because the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


